Title: Abigail Adams to John Thaxter, 21 July 1780
From: Adams, Abigail
To: Thaxter, John



My dear Sir

July 21 1780


Your agreable favour of March 15 reachd me yesterday. I most sincerely thank you for every token of rememberance. You have been puntual to your word.
I have constantly replied to your favours but whether they have ever reachd you, I know not. So bad has our communication been, where it ought to have been best, that not a single opportunity has offerd, for a direct conveyance since your absence now 8 months. If this is sound policy, I lay no claim to a share in it. Our packets have lain still in our Harbours at the same expence to the continent, as if they had been passing and repassing. I believe I shall be in favour of Monarchy soon. We have so many wheels within wheels, and such Master workmen, it is next to impossible to set them all at work, the right way at once, so one runs against the other and Crash goes the whole fabrick at once. Some move so slow that they never accomplish their journey, but there is no danger of their suffering from rapidity of motion.
I want an Energetick force that will draw forth our resourses, put them in motion with vigor and lead on decisively. The present mode would undoe Peru.
Will you go, and will you go? from day to day. “We will give you a thousand dollors bounty, 40 shillings per Month hard money, and a Bushel of corn per day till you return: or the value there of” is sufficient to bring ruin upon the richest Country upon the Globe, and puts an Everlasting bar against procuring a standing Army.—Should you not Grieve for such a stain upon the page of History? Well then, tell it not then to the Abbe Reynal. Yet virtue exists, and publick spirit lives—lives in the Bosoms of the Fair Daughters of America, who blushing for the Languid Spirit, and halting Step, unite their Efforts to reward the patriotick, to stimulate the Brave, to alleviate the burden of war, and to shew that they are not dismayed by defeats or misfortunes. Read the Pensilvana papers, and see the Spirit catching from state to state.
America will not wear chains while her daughters are virtuous, but corrupt their morals by a general depravity, and believe me sir a state or nation is undone. Was not Adam safe whilst Eve was Innocent? If you render us wicked you inevitably bring ruin upon yourselves.
I thank you sir for the agreable account you have given me of your Visit to the Abbe Reynal. I venerate the character of that Celebrated Historian and wish to become acquainted with his Works. Write me from time to time, every thing you meet with, entertaining and improveing.
The Ladies to whom you desired me to distribute your Love, are so eager to share it, and there are so many who lay claim to it, that divided and subdivided as it is, not one of them I fear will be warmed with its influence. They even fear that the Parissian Ladies will rob them of their favorite American. But we have so few Gentlemen at this day whose morals and principals are so pure and unimpeachable, that I own, I should be loth that some worthy Girl in my own Country should not monopolize a Heart unhacknyed in Gallantries. It is a rara avis in these days of Modern refinement and Chesterfieldian politeness, but the Devotees to his Lordships sentiments, must excuse me if I observe, that with all his Graces and politeness he has exhibited a peculiar Asperity against the Sex, inconsistant with that boasted refinement of sentiment upon which he lays so great stress, and Marks him in my mind a wretched votarie of vice, a voluptuary whose
soul was debased by his dissolute connexions, a habit which vitiates the purest taste; and excludes all that refined and tender Friendship, that sweet consent of souls in unison, that Harmony of minds congenial to each other 

“Where thought meets thought e’er from the Lips it part
And each pure wish springs mutual from the Heart”

 and without which it is in vain to look for happiness in that Indissoluble union which Nought but death Dissolves. The Heart must be engaged to reap the genuine fruits of tenderness; contemptibly low must that commerce be in which the mind has no share. Love is an intellectual pleasure, and even the senses will be weakly affected where the Heart does not participate.
Believe me my young Friend, I say this to you in a firm belief and with a view to your persevering in that purity of sentiment which has always distinguished you in my mind; those persuits only are worth a reasonable Mans attention which will neither disgust by possession, nor sting with remorse; such you will find a soft and tender Friendship, enlivened by taste, refined by sentiment, which time instead of destroying, will render every hour more dear and interesting.
I cannot close this Letter without mentioning to you a connexion soon to take place between a Brother of your profession and a celebrated Lady who resides some times here and some times at Boston. You know who publickly affronted the whole Sex, and you know what Lady had refused such a Gentleman and such a Gentleman—for a Gambling Rake. Can a Bosom of Sensibility and Innocence, accept a Heart hardned by a commerce with the most profligate of the Sex? a Constitution enfeabled, the fine feelings of the soul obliterated? What but disgust, suspicion, coldness, and depravity of taste, can be the consequence?
But I must close a Letter already long enough for a trial of your patience, but not till I have assured you of the affectionate and Maternal regard of

Portia

